internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b05-plr-154494-02 date date legend parent sub a sub b sub c sub d new parent holdings entity a entity b date date date plr-154494-02 state a state b state c a b c dear this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction the information submitted in this request and in subsequent correspondence is summarized below the rulings in this letter are based on the facts and representations submitted under penalties of perjury in support of the request verification of that information may be required as part of the audit process parent is a nonprofit nonstock state a public benefit corporation that is subject_to tax under the internal_revenue_code parent is the common parent of an affiliated_group that files a consolidated_return parent uses the accrual_method of accounting with a calendar_year end as the basis for maintaining its books of accounts and filing federal_income_tax returns sub a a state b corporation was incorporated on date as a wholly-owned for-profit subsidiary of parent sub a wholly owns sub b and sub c which are state a corporations sub b wholly owns sub d a state c_corporation state a legislation passed date requires parent to dedicate a and b percent respectively of its value to entity a and entity b upon parent’s conversion from a nonprofit nonstock to a for-profit stock corporation the conversion accordingly entity a and entity b will be issued a and b percent respectively of the stock of the converted corporation the legislation requires that entity a operate as a sec_501 organization and that entity b irrevocably dedicate its value for public purposes for what are represented to be valid business reasons on date parent consummated the conversion to a state a for-profit stock corporation and completed the following other steps the transaction plr-154494-02 i ii iii iv v new parent was organized as a for-profit state b corporation new parent formed holdings as a state a corporation and owns percent of its outstanding_stock entity a and entity b transferred parent stock to holdings in exchange for a and b percent respectively of new parent stock sub a was liquidated and parent received sub a’s assets and liabilities sub b merged into parent with parent surviving and parent assuming sub b’s name vi parent transferred its assets liabilities and c to new parent vii upon state a’s approval new parent sold its stock in an initial_public_offering in connection with the conversion it has been represented that a b c d e f g the conversion occurred under a plan formulated finalized and approved before the transaction other than expenses of entity a and entity b that were paid_by parent new parent or were paid from the initial_public_offering proceeds each party to the conversion paid its own expenses if any in connection with the transaction following the conversion parent will continue in the same business it conducted prior to the conversion immediately after the conversion parent will continue to own the assets it held prior to the conversion except for the transfer of assets described in step vi above parent is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 of the internal_revenue_code the fair_market_value of the parent stock received by entity a and entity b is approximately equal to the fair_market_value of the beneficial_interest deemed surrendered in exchange therefor parent did not transfer sec_306 stock within the meaning of sec_306 to any person in connection with the conversion plr-154494-02 h i j k parent is a loss_corporation within the meaning of sec_382 for purposes of state a law parent is the same legal entity both before and after the conversion following step iii of the transaction new parent and holdings are includible corporations as defined by sec_1504 step iii of the transaction constitutes a reverse_acquisition as defined in sec_1_1502-75 of the income_tax regulations based solely on the information submitted and on the representations set forth above it is held as follows with respect to the conversion step vi and certain issues raised by step iii described above the conversion of parent from a nonstock nonprofit corporation to a for- profit stock corporation constitutes a reorganization within the meaning of sec_368 parent is a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss is recognized by parent parent’s basis in its assets its holding_period for its assets its earnings_and_profits its annual_accounting_period and its accounting methods are not affected by the conversion no gain_or_loss is recognized by entity a or entity b on its receipt of parent shares in connection with the conversion sec_354 the distribution of parent stock pursuant to the conversion does not result in an owner shift or an ownership_change with regard to parent within the meaning of sec_382 and sec_1_382-2t parent and its consolidated_group remain in existence following step iii of the transaction with new parent as the new common parent sec_1 d the transaction qualifies as a group structure change under sec_1 f and the earnings_and_profits of new parent will be adjusted immediately after new parent becomes the new common parent to reflect the earnings_and_profits of parent immediately before the parent ceases to be the common parent in the same manner as if sec_381 applied holdings’s basis in parent stock immediately after the group structure change is parent's new asset basis as determined under sec_1_1502-31 subject_to the adjustments described in sec_1_1502-31 plr-154494-02 the distributions from parent to holdings and from holdings to new parent as described in step vi above are governed by the principles of sec_301 and c and sec_1_1502-13 pursuant to sec_3 of revproc_2002_3 2002_1_irb_117 the service will not provide rulings for the transactions described in steps i ii iii except as noted iv v or vii no opinion was requested and no opinion is expressed or implied concerning whether this transaction involves a material_change in the taxpayer’s operation or its structure under sec_833 no opinion is expressed about the tax consequences of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayer involved for the taxable_year in which the transaction covered by this ruling letter is consummated pursuant to the powers of attorney on file in this office copies of this letter have been sent to the taxpayer and the taxpayer’s representative sincerely yours marnie rapaport senior counsel branch office of associate chief_counsel corporate
